DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,106,264. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter, as follows: the graphics processing pipeline including a plurality of stages; and a memory to store data, including graphics data processed by the graphics processing pipeline, a plurality of executions of the application utilizing the graphics processing pipeline.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 19-38 are rejected under 35 U.S.C. 103 as being unpatentable over Lum et al. (Hereinafter “Lum”) US Patent Application Publication No. 2014/ 0267318 in view of DiBene, II et al. (Hereinafter “DiBene”) US Patent Application Publication No. 2017/0220100, in further view of Shear et al. (Hereinafter “Shear”) US Patent Application Publication No.2018/0329744.

Referring to claim 19, Lum teaches an apparatus [100 of fig. 1] comprising: 
one or more processors including a graphical processing unit (GPU), the GPU including a graphics processing pipeline [0004-0006], the graphics processing pipeline including a plurality of stages [GPC 208(0)…208(C-1) of fig. 2]; and
a memory to store data, including graphics data processed by the graphics processing pipeline [DRAM 220(0)…DRAM(D-1) of fig. 2]; wherein the apparatus is to: 
collect one or more performance metrics associated with operation of each stage of the plurality of stages of the graphics processing pipeline [0027; 0042; Graphical processing pipeline 400 of fig. 4; 0057-0062].
However, Lum does not explicitly teach adjusting at least one of an operating voltage or an operating frequency for one or more stages of the plurality of stages based at least in part on the one or more performance metrics for each stage. DiBene teaches adjusting at least one of an operating voltage or an operating frequency for one or more stages of the plurality of stages based at least in part on the one or more performance metrics for each stage [power modified enable to permit the corresponding supply voltage to increase enough that the pipeline stages 12A-12C will operate properly at the operating frequency of the clock of fig. 2;, 0021-0025; power up and power down implemented, 0060-0063].
It would have been obvious to one of ordinary skill in the art to add the features of DiBene to the system of Lum as an essential means to provide "just in time" to the pipeline stages as the processing demand warrants.
Neither DiBene nor Lum teach generate a performance profile for the application based on the collected performance data; train a neural network based on performance profile data for the application; and utilize the trained neural network to configure the graphics processing pipeline to execute an instance of the application. Shear teaches generate a performance profile for the application based on the collected performance data; train a neural network based on performance profile data for the application [user profiles, preferences, historical crowd behavior, and/or the like, 0261; 0457; 0378; 0394; 0409]; and utilize the trained neural network to configure the graphics processing pipeline to execute an instance of the application [analysis, modeling, and decision making program, 0216; artificial intelligence interpretation related actions, 0394; 0435; 2886; 3097; AI, 5650].
It would be obvious to one of ordinary skill in the art to add the feature of Shear to the system of DiBene-Lum as an essential means for identifying and supporting specific purpose related and optimized resource instances.

Referring to claims 27 and 33,  these claims are method claims which are corresponding to the apparatus claim 1 above, and these claims are rejected under the same rationale.

Referring to claim 20, Lum and DiBene and Shear teach the invention substantially as claimed, wherein the plurality of executions of the application includes executing the application under a plurality of operating parameters, hardware configurations, or both [Shear, 0222; 0232; 0267; 0378].

 Referring to claim 21, Lum and DiBene and Shear teach the invention substantially as claimed, wherein executing the application under the plurality of operating parameters, hardware configurations, or both includes executing the application at a plurality of different frame rates [Shear, 0304; 0338; 0345].

Referring to claim 22, Lum and DiBene and Shear teach the invention substantially as claimed, wherein executing the application under the plurality of operating parameters, hardware configurations, or both includes executing the application with a plurality of different cache configurations [Lum, 0038; 0042; 0053]. 

Referring to claim 23, Lum and DiBene and Shear teach the invention substantially as claimed, wherein executing the application under the plurality of operating parameters, hardware configurations, or both includes executing the application at a plurality of different voltages for the graphics processing unit [DiBene, 0025; 0039]. 

Referring to claim 24, Lum and DiBene and Shear teach the invention substantially as claimed, wherein executing the application under the plurality of operating parameters, hardware configurations, or both includes executing the application at a plurality of different frequencies for the graphics processing unit [DiBene, 0025; 0039]. 

Referring to claim 25, Lum and DiBene and Shear teach the invention substantially as claimed, wherein the graphic processing pipeline including one or more of: a thread dispatcher; one or more processing elements; one or more data ports; one or more cache memories; and one or more memory controllers [DiBene, controller pipeline, 0043, 0046 of fig. 3-4]. 

Referring to claim 26, Lum and DiBene and Shear teach the invention substantially as claimed, wherein the apparatus includes a system on chip (SoC) integrated circuit [DiBene, 0057 of fig. 8].

Referring to claims 28-32 and 34-38, all limitations of these claims have been addressed in the analysis of claims 19-27 and 33 above, and these claims are rejected on that basis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUY N PARDO/Primary Examiner, Art Unit 2691